Citation Nr: 1221853	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for leukopenia and secondary anemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954 and from December 1958 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The previously assigned noncompensable evaluation for service-connected leukopenia and secondary anemia was continued therein.  An appeal concerning this evaluation was perfected by the Veteran.

In April 2012, a hearing was scheduled for June 2012 regarding this matter pursuant to the Veteran's request.  Steps were initiated to determine whether this matter should be advanced on the Board's docket beginning in May 2012.  See 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  No hearing was held, and the steps to determine the appropriateness of advancement on the Board's docket were not completed.  This is of no import or consequence, however, given the June 2012 statement from the Veteran and his representative discussed below.  It indeed readily is inferred from the content of these statements that the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).  Also readily inferred is that a determination about advancement on the Board's docket is unnecessary.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDING OF FACT

In June 2012, the Veteran withdrew his appeal for entitlement to a compensable evaluation for leukopenia and secondary anemia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a compensable evaluation for leukopenia and secondary anemia have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a written statement dated in June 2012, before the Board commenced review in order to promulgate a decision, the Veteran conveyed his desire to withdraw his "active Appeals on leukopenia and secondary anemia."  This was confirmed in a contemporaneous June 2012 statement from the Veteran's representative.  As such, the criteria for withdrawal have been satisfied.  No allegations of errors of fact or law therefore remain.  Accordingly, the appeal is dismissed because the Board lacks jurisdiction with respect to it.


ORDER

The appeal for entitlement to a compensable evaluation for leukopenia and secondary anemia is dismissed without prejudice.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


